TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2013



                                     NO. 03-13-00086-CV


                           Household Finance Corp. III, Appellant

                                                v.

                  Femi S. Onabajo and Christy Alfred Onabajo, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellant’s motion to dismiss the appeal in the above cause,

and the Court having fully considered said motion is of the opinion that same should be granted.

IT IS THEREFORE ordered that said motion is granted and that the appeal is dismissed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.